PRETTYMAN. Associate Justice, with whom EDGERTON, Associate Justice, concurs
(concurring) :
I concur in this opinion and decision. I make this separate statement in order to emphasize that this case, with No. 9434, L. B. Wilson, Inc. v. Federal Communications Comm’n, 83 U.S.App.D.C. 176, 170 F.2d 793, and No. 9464, WJR, The Goodwill Station, Inc. v. Federal Communications Comm’n, - U.S.App.D.C. -, 174 F.2d 226, together present all phases of the problem upon which the court differs in opinion. In the present case, the petitioner alleged that the proposed new station would cause substantial interference “well within its 100 uv/m contour”; the supporting *252engineer’s affidavit asserted the same interference and, indeed, showed it at the 200 uv/m contour. The opposition to that petir tion asserted that the alleged interference would not be from groundwave, and that normal protection, under the Commission’s Standards, is against groundwave only. Examination of the Standards shows that the question thus presented was indeed substantial. There is a serious and debatable question whether the Standards, and thus the licenses of all Class I clear channel stations, give protection against skywave in the daytime. Therefore, I agree that this appellant was entitled to a hearing before his petition was denied.